DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          BRYCE K. KENNEDY,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-2683

                           [November 21, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case Nos. 04-6635 CF10A, 04-6692 CF10B, 04-7771 CF10A,
04-7770 CF10A, 04-7008 CF10A.

   Bryce K. Kennedy, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

    We affirm the trial court order denying appellant’s motion to correct
illegal sentence. In his initial brief, appellant raised for the first time a
challenge to his sentences based on Graham v. Florida, 560 U.S. 48 (2010).
It was not part of his motion filed below. Accordingly, we affirm without
prejudice to his right to raise that challenge by proper motion in the trial
court. Cotto v. State, 141 So. 3d 615, 616 n.1 (Fla. 4th DCA 2014) (citing
Atwell v. State, 128 So. 3d 167, 169 (Fla. 4th DCA 2013)).


GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.